Case 1:19-cv-00790-KLM Document 17 Filed 08/28/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00790-KLM
HOWARD COHAN
          Plaintiff,
v.
KNOWLIFE DEVELOPMENTS, LLC,
          Defendant.

                                   NOTICE OF SETTLMENT



          Plaintiff Howard Cohan, and Defendant KnowLife Developments, LLC give notice of

settlement of this matter. The parties request that all deadlines and other scheduled matters be

vacated, and the parties given thirty (30) days to obtain signatures of each of the parties on their

Settlement Agreement, effectuate the terms of the Settlement Agreement, and file dismissal

papers.


Respectfully submitted August 28, 2019.


                                                   /s/ Gloria Y. Saad
                                                   Gloria Y. Saad (MI Bar No. P83131)
                                                   Blackmore Law PLC
                                                   21411 Civic Center Drive, Suite 200
                                                   Southfield, MI 48076
                                                   Telephone: (833) 343-6743
                                                   E-mail: gsaad@blackmorelawplc.com
                                                   Counsel for Plaintiff
